Title: John F. Watson to Thomas Jefferson, 24 May 1816
From: Watson, John Fanning
To: Jefferson, Thomas


          
            
              D sir,
               Bank Germantown 24 may 1816—
            
            A few days ago I forwarded you the 9th & now by this mail the 10th Vol of the Edinburg Review—   Be pleased at your convenience to remit me  a 5 Drs  state Bank note of Richmond or Petesbg if attainb attainable as pay for them—   Yrs very respectfy
            
              John F Watson
            
          
          
            It occurs to me to mention that I have on hand a copy of the Quarterly Review from the commencement to the present its 26th Nos—If you had any inclination to possess them I should give them at 25 ⅌Ct Reduction in price—I already know your low estimate of them: but for the sake of  “audi alteram partem” & occasional reference, I have not known but you might be induced to give a reduced price for them—Perhaps 
          
        